*196ON PETITION FOR REHEARING ON MOTION TO STRIKE OUT AND RETAX COSTS.

Per Curiam:

We have carefully reconsidered the question presented on the motion to retax costs, as suggested in the order reopening the matter, but have been unable to reach a different conclusion. Concede that the cost bills were filed prematurely; it does not necessarily follow, under the facts of the record, that, after the costs have entered into and become a part of the judgment, the judgment should be modified by striking the same therefrom.
Rule 6 of this court is, we believe, broader in its scope than claimed by the counsel for the relator. The language used is broader. It not only covers matters of procedure relating to costs of printing and typewriting transcripts on appeal, and papers in original proceedings, but also the taxation of “ all other costs.”
In subdivision 3, general language is used, requiring objections to costs claimed to be made within a specified time.
A similar requirement has been incorporated into the rules of the district court, upon the theory, no doubt, to supply what seems to be an omission in the statute. We do not believe that we are required by the rules or the statute, under the facts, to modify the judgment because of irregularity of proceeding, claiming costs which were properly taxable within the meaning of the word, where the party asking the modification is proceeding in an irregular manner. As to. those items which could not have been taxed in a regular proceeding, our opinion remains the same. They should be stricken out.
Therefore the items for typewriting, amounting in the aggregate to $131 50, will be stricken out, and the judgment to that extent modified.